           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 1 of 24
                                                                          8/6/2019 3:21 PM
                                                                                          Velva L. Price
                                                                                         District Clerk
                                         D-1-GN-19-004574                                Travis County
                                 CAUSE NO. ____________________                       D-1-GN-19-004574
                                                                                          Ruben Tamez




                                                                                     e
   JIMMY LEE CLAYPOOL,                         §          IN THE DISTRICT COURT




                                                                                  ic
   Plaintiff,                                  §




                                                                              Pr
                                               §
   v.                                          §         261ST




                                                                          L.
                                               §          ______ JUDICIAL DISTRICT
   STEADFAST INSURANCE                         §




                                                                       a
   COMPANY                                     §




                                                                    lv
   Defendant.                                  §
                                               §           TRAVIS COUNTY, TEXAS




                                                                Ve
                                               §




                                                             k
                                                          er
        PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE




                                                      Cl
 TO THE HONORABLE JUDGE OF SAID COURT:              ct
                                                   tri
                                              is

         NOW COMES JIMMY LEE CLAYPOOL, hereinafter called “Plaintiff,”
                                            .D


 complaining of STEADFAST INSURANCE COMPANY, hereinafter referred to as
                                        Co




 “Defendant” and for cause of action would respectfully show the Court the following:

                                              I.
                                       is




                                   DISCOVERY CONTROL PLAN
                                 av




 1.00    Plaintiff desires that discovery be conducted under Discovery Level 3 pursuant
                            Tr




 to Tex. R. Civ. P. 190.4. Plaintiff will attempt to enter into an agreed discovery control
                      y
                   op




 plan with Defendant. However, failing an agreement on the issues, Plaintiff requests
          lc




 that the Court enter an appropriate discovery control plan tailored to the specific
        ia




 facts and circumstances of this lawsuit.
     fic
  of
Un




 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 1 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 2 of 24




                                           II.
                              STATUS OF PARTIES AND SERVICE




                                                                                      e
                                                                                   ic
 2.00    Plaintiff JIMMY LEE CLAYPOOL is an individual who resided in




                                                                                Pr
 Williamson County, Texas at the time of the subject wreck.




                                                                           L.
 2.01     Defendant, STEADFAST INSURANCE COMPANY is a domestically




                                                                        a
                                                                     lv
 licensed insurance company authorized to do and doing business in the State of




                                                                 Ve
 Texas. Defendant, STEADFAST INSURANCE COMPANY, may be served with




                                                              k
 process by service upon its attorney for service, Corporation Service Company, at




                                                           er
 their registered office located at 211 E. 7TH Street, Suite 620 in Austin, Texas,




                                                       Cl
 78701-3218.
                                                   ct
                                                 tri
                                             III.
                                   JURISDICTION AND VENUE
                                             is
                                            .D


 3.00    Jurisdiction and Venue are proper in Travis County, Texas, pursuant to Texas
                                        Co




 Civil Practices and Remedies Code §15.002 (a)(1), in that Travis County is the county

 in which all or a substantial part of the events or omissions giving rise to the claim
                                       is
                                 av




 occurred.
                            Tr




 3.01    No federal question exists and complete diversity of citizenship fails to exist.
                      y




                                             IV.
                   op




                                            FACTS
          lc




 4.00    On October 16, 2015, at approximately 7:01am, Plaintiff JIMMY LEE
        ia




 CLAYPOOL was under the course and scope of employment for LYFT INC. Plaintiff,
     fic




 accepted a ride request for a passenger and was driving to pick them up. Plaintiff was
  of




 driving a 2012 blue Toyota Camry passenger car northbound on US Highway 183
Un




 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 2 of 9
              Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 3 of 24




 Service Road in Austin, Texas. On the same date and at the same time, REYES




                                                                                        e
 CAMACHO-BOTELLO was traveling southbound in the 7900 block of North Lamar




                                                                                     ic
                                                                                 Pr
 Boulevard, in Austin, Travis County, Texas driving a 1997 white GMC Yukon Sport




                                                                             L.
 Utility Vehicle, License plate number CJL1163. As Plaintiff proceeded through the




                                                                          a
 intersection of US Highway 183 and Lamar Boulevard, without caution or reason,




                                                                       lv
 Defendant ran a red light and collided with. Defendant’s negligence proximately caused




                                                                   Ve
 injuries and damages to Plaintiff.




                                                                k
                                                            er
                                             V.




                                                         Cl
                     NEGLIGENCE OF REYES CAMACHO-BOTELLO

 5.00                                                ct
         REYES CAMACHO-BOTELLO had a duty to exercise the degree of care that
                                                  tri
 a reasonably prudent person would use to avoid harm to others under circumstances
                                              is
                                            .D


 similar to those described herein. The injuries and damages sustained by JIMMY
                                        Co




 LEE CLAYPOOL were proximately caused by REYES CAMACHO-BOTELLO’s

 negligence and gross negligence. The negligence and gross negligence of REYES
                                       is
                                 av




 CAMACHO-BOTELLO consisted of, but is not limited to, the following acts and
                            Tr




 omissions:
                      y




         a.       failure to yield the right of way at an intersection; running a red light;
                   op




         b.       failing to keep a proper lookout or such lookout, which a person of
                  ordinary prudence would have maintained under same or similar
          lc




                  circumstances;
         c.       failing to timely apply the brakes of the vehicle they were driving in
        ia




                  order to avoid the collision in question;
     fic




         d.       operating their vehicle at a rate of speed that was greater than an
                  ordinary prudent person would have driven under same or similar
  of




                  circumstances;
         e.       failing to take proper evasive action in an effort to avoid the collision in
Un




                  question;


 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 3 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 4 of 24




         f.       failing to pay attention to the road and traffic conditions;
         g.       engaging in distracted driving; and




                                                                                     e
         h.       in all things, failing to act as a reasonable person of ordinary prudence




                                                                                  ic
                  under the same or similar circumstances.




                                                                              Pr
 5.01    REYES CAMACHO-BOTELLO’s negligent conduct was more than momentary




                                                                          L.
 thoughtlessness or inadvertence.           Rather, the acts and/or omissions by REYES




                                                                        a
                                                                     lv
 CAMACHO-BOTELLO outlined in the above paragraphs constitute gross negligence




                                                                 Ve
 as that term is defined in §41.001(11) of the CIVIL PRACTICE & REMEDIES CODE.




                                                              k
 REYES CAMACHO-BOTELLO’s conduct involved an extreme degree of risk,




                                                           er
 considering the probability and magnitude of the potential harm to Plaintiff. REYES




                                                       Cl
 CAMACHO-BOTELLO had actual, subjective awareness of the risk involved but,
                                                    ct
                                                 tri
 nevertheless, proceeded in conscious indifference to the rights, safety, or welfare of
                                               is

 the Plaintiff or others similarly situated.
                                            .D



 5.02 Further, REYES CAMACHO-BOTELLO failed to exercise the mandatory
                                        Co




 standard of care in violation of the following:

 TEXAS TRANSPORTATION CODE. §545.007 (d), which states, “An operator of
                                       is




 a vehicle facing only a steady red signal shall stop at a clearly
                                 av




 marked stop line. In the absence of a stop line, the operator shall
 stop before entering the crosswalk on the near side of the
                            Tr




 intersection. A vehicle that is not turning shall remain standing
 until an indication to proceed is shown. After stopping, standing
 until the intersection may be entered safely, and yielding right-
                      y




 of-way to pedestrians lawfully in an adjacent crosswalk and other
                   op




 traffic lawfully using the intersection, the operator may: (1)
 turn right; or (2) turn left, if the intersecting streets are both
          lc




 one-way streets and a left turn is permissible.”;
        ia




 Transportation Code, § 545.351, which states, “an operator may not
     fic




 drive at a speed greater than is reasonable and prudent under the
 circumstances then existing.”
  of
Un




 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 4 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 5 of 24




 5.03    Each of these acts and/or omissions, whether taken singularly or in any




                                                                                   e
 combination constitutes negligence, negligence per se, and gross negligence, which




                                                                                ic
                                                                             Pr
 proximately caused the collision and injuries and other losses as specifically set forth




                                                                          L.
 herein.




                                                                         a
                                               VI.




                                                                      lv
                                             DAMAGES




                                                                     Ve
 6.00    As a direct and proximate result of the collision and the negligent conduct of




                                                                k
 REYES CAMACHO-BOTELLO, Plaintiff JIMMY LEE CLAYPOOL suffered bodily




                                                             er
 injuries as reflected in the medical records from the health care providers that have




                                                          Cl
 treated the injuries since the collision. The injuries are likely to be permanent in
                                                      ct
                                                   tri
 nature. The injuries have had an effect on Plaintiff’s health and well-being. As a
                                                is

 further result of the nature and consequences of her injuries, Plaintiff has suffered
                                            .D



 and will likely continue to suffer into the future, physical pain and mental anguish.
                                        Co




 6.01    As a further result of all of the above, Plaintiff, JIMMY LEE CLAYPOOL, has
                                       is




 incurred expenses for his medical care and attention in the past and may incur
                                 av




 medical expenses in the future to treat his injuries.
                            Tr




 6.02    Plaintiff respectfully requests that the trier of fact determine the amount of
                      y
                   op




 his damages and losses for:
          lc




                           a.   Pain and suffering in the past;
                           b.   Pain and suffering in the future;
        ia




                           c.   Mental anguish in the past;
     fic




                           d.   Mental anguish in the future;
                           e.   Past medical expenses;
  of




                           f.   Future medical expenses;
                           g.   Physical impairment in the past;
Un




                           h.   Physical impairment in the future;


 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 5 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 6 of 24




                           i.   Physical disfigurement in the past;
                           j.   Physical disfigurement in the future;




                                                                                    e
                           k.   Loss of earnings in the past; and




                                                                                 ic
                           l.   Loss of earning capacity in the future.




                                                                                 Pr
                                                                            L.
 6.03     Pursuant to RULE 47 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seek




                                                                             a
 monetary relief of OVER ONE MILLION AND 00/100 DOLLARS ($1,000,000.00),




                                                                          lv
 including damages of any kind, penalties, costs, expenses, pre-judgment interest, and




                                                                     Ve
 attorney fees, and a demand for judgment for all the other relief to which Plaintiff is




                                                                  k
                                                               er
 justly entitled at the time of filing this suit, which, with the passage of time, may




                                                           Cl
 change.

                                                 VII.   ct
                                                    tri
 CONTRACTUAL CLAIMS AGAINST STEADFAST INSURANCE COMPANY
                                                 is
                                             .D


 7.00    At the time of the wreck made the basis of this lawsuit, JIMMY LEE
                                        Co




 CLAYPOOL was a listed, covered person, under the automobile insurance policy

 with STEADFAST INSURANCE COMPANY that afforded JIMMY LEE
                                       is
                                 av




 CLAYPOOL underinsured motorist coverage.                        Specifically, JIMMY LEE
                            Tr




 CLAYPOOL was insured, for purposes of the subject car crash, under STEADFAST
                      y




 INSURANCE COMPANY’S automobile insurance policy number SEA-0029992833-
                   op




 29. The identified policy of insurance providing Underinsured Motorist Coverage to
          lc




 JIMMY LEE CLAYPOOL as a result of the subject car crash was in full force and
        ia
     fic




 effect at the time of the subject car crash. The injuries and damages complained of
  of




 herein were all proximately caused by the negligence and negligence per se
Un




 complained of above committed by REYES CAMACHO-BOTELLO at the time of


 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 6 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 7 of 24




 the subject car crash. As Plaintiff’s damages greatly exceed REYES CAMACHO-




                                                                                    e
 BOTELLO’S policy limits, REYES CAMACHO-BOTELLO was underinsured in




                                                                                 ic
                                                                             Pr
 regards to the damages sustained by Plaintiff as a result of the subject wreck.




                                                                          L.
 Furthermore, the personal insurance policy providing Underinsured Motorist




                                                                       a
 Coverage to JIMMY LEE CLAYPOOL by State Farm as a result of the subject car




                                                                    lv
 crash was in full force and effect at the time of the subject car crash. As Plaintiff’s




                                                                 Ve
 damages greatly exceed his underinsured motorist policy limits, JIMMY LEE




                                                              k
                                                           er
 CLAYPOOL was underinsured in regards to the damages sustained as a result of




                                                        Cl
 the subject wreck.           Plaintiff has performed all conditions precedent to seeking

                                                    ct
 benefits under the insurance policies identified above that provided JIMMY LEE
                                                 tri
 CLAYPOOL with Underinsured Motorist Coverage at the time of the subject wreck.
                                               is
                                            .D


 Accordingly, Plaintiff therefore seeks contractual benefits under the identified UIM
                                        Co




 policy of STEADFAST INSURANCE COMPANY that provided JIMMY LEE

 CLAYPOOL with Underinsured Motorist Coverage at the time of the car crash.
                                       is
                                 av




                                               VII.
                                            INTEREST
                            Tr




 8.00    Plaintiff further requests both pre-judgment and post-judgment interest on all
                      y
                   op




 his damages as allowed by law.
          lc




                                      VIII.
                       DESIGNATED E-SERVICE EMAIL ADDRESS
        ia
     fic




 9.00    The following is the undersigned attorney’s designated E-Service email
  of




 address for all e-served documents and notices, filed and unfiled, pursuant to Tex. R.
Un




 Civ. P. 21(f)(2) & 21a: danjchristensen@gmail.com. This is the undersigned’s only E-


 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 7 of 9
            Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 8 of 24




 Service email address, and service through any other email address will be considered




                                                                                       e
 invalid.




                                                                                    ic
                                                                               Pr
                                      IX.
                     REQUEST FOR DISCLOSURE TO DEFENDANT




                                                                            L.
 11.00 Plaintiff requests that Defendant disclose the information contained in Tex. R.




                                                                           a
                                                                        lv
 Civ. P. 194.2(a) through (l) within 50 days of the date this matter is served upon them.




                                                                 Ve
                                           X.
                             NOTICE OF SELF-AUTHENTICATION




                                                              k
                                                          er
 11.00 Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE,




                                                      Cl
 Defendant is hereby noticed that the production of any document or things in response

                                                  ct
 to Plaintiff written discovery authenticates the document for use against the Defendant
                                                 tri
                                             is

 in any pretrial proceeding or at trial.
                                            .D


                                              XI.
                                            PRAYER
                                        Co




         WHEREFORE,               PREMISES   CONSIDERED,         Plaintiff requests that
                                       is




 Defendant be cited to appear and answer, and on final trial hereafter, Plaintiff have
                                 av




 judgment against Defendant in an amount within the jurisdictional limits of this
                            Tr




 Court, together with all pre-judgment and post-judgment interest as allowed by law,
                      y
                   op




 costs of Court, for compensatory and exemplary damages, and for such other and
          lc




 further relief, in law and in equity, to which Plaintiff may be justly entitled.
        ia




                                                  Respectfully Submitted,
     fic




                                                  /s/ Dan Christensen
  of




                                                  DC LAW, PLLC
Un




                                                  Dan Christensen
                                                  SBN: 24010695


 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 8 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 9 of 24




                                                  danjchristensen@gmail.com
                                                  1012 W. Anderson Ln.




                                                                                 e
                                                  Austin, Texas 78757




                                                                              ic
                                                  T: (512) 220-1800




                                                                              Pr
                                                  F: (512) 220-1801
                                                  Attorney for Plaintiff




                                                                         L.
                WRITTEN DISCOVERY FOR DEFENDANT IS ATTACHED




                                                                      a
                                                                   lv
                            HERETO AS EXHIBIT ‘A’




                                                               Ve
                                                             k
                                                         er
                                                      Cl
                                                  ct
                                                 tri
                                             is
                                            .D
                                        Co
                                       is
                                 av
                            Tr
                      y
                   op
          lc
        ia
     fic
  of
Un




 Claypool v. Steadfast Insurance Co.
 Original Petition and RFD
 Page 9 of 9
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 10 of 24




                                                                             e
                                                                          ic
                                                                          Pr
                                                                     L.
                                                                      a
                                                                   lv
                                                               Ve
                                          EXHIBIT “A”




                                                              k
                                                              er
          WRITTEN DISCOVERY TO


                                                          Cl
  DEFENDANT STEADFAST INSURANCE COMPANY
                                                         ct
                                                    tri
                                                    is
                                               .D
                                         Co
                                       is
                                 av
                            Tr
                      y
                   op
          lc
        ia
     fic
  of
Un




 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 1 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 11 of 24




         PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT




                                                                                       e
                      STEADFAST INSURANCE COMPANY




                                                                                    ic
                                                                                 Pr
         Plaintiff, JIMMY LEE CLAYPOOL, serves these their First Set of




                                                                               L.
 Interrogatories upon Defendant, STEADFAST INSURANCE COMPANY, pursuant




                                                                          a
                                                                       lv
 to TEX. R. CIV. P. 197. Defendant must serve a written response to the requesting




                                                                   Ve
 party no later than fifty (50) days after the date these interrogatories are served upon




                                                                k
                                                              er
 Defendant.        See TEX. R. CIV. P. 197.2(a).         Defendant is further requested to




                                                          Cl
 supplement all answers to this First Set of Interrogatories as required by the TEXAS

 RULES OF CIVIL PROCEDURE.
                                                         ct
                                                    tri
                                                     Respectfully Submitted,
                                                    is
                                               .D


                                                     /s/ Dan Christensen
                                                     DC LAW, PLLC
                                                     Dan Christensen
                                         Co




                                                     SBN: 24010695
                                                     danjchristensen@gmail.com
                                       is




                                                     1012 W. Anderson Ln.
                                                     Austin, Texas 78757
                                 av




                                                     T: (512) 220-1800
                                                     F: (512) 220-1801
                            Tr




                                                     Attorney for Plaintiff
                      y




                                             DEFINITIONS
                   op




 As used in the Interrogatories, the words and terms set forth below shall mean:
          lc




 [1.1] "Plaintiff" or “Plaintiffs”, when used, refers to each and every plaintiff in this
        ia




       lawsuit, their agents, employees, representatives, attorneys and/or insurers.
     fic




 [1.2] "You", "Your", "Yourself” or "Defendant”, as used herein, mean: STEADFAST
  of




       INSURANCE COMPANY, its agents, employees, representatives, attorneys
       and/or insurers.
Un




 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 2 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 12 of 24




 [1.3] "Document", "documents", and "documentation" shall be used in their broadest
       sense and shall mean and include all written, printed, typed, recorded, or




                                                                                       e
       graphic matter of every kind and description, both originals and copies, and all




                                                                                    ic
       attachments and appendices thereto. Without limiting the foregoing, the terms




                                                                                Pr
       "document" and "documents" shall include all log books, agreements, contracts,
       communications, correspondence, letters, telegrams, facsimile transmissions,




                                                                            L.
       telexes, messages, memoranda, records, reports, books, summaries, or other
       records of personal conversations, minutes, or summaries, or other records of




                                                                         a
       meetings and conferences, summaries or other records of negotiations, other




                                                                      lv
       summaries, diaries, diary entries, calendars, appointment books, time records,
       instructions, work assignments, visitor records, forecasts, statistical data,




                                                                  Ve
       statistical statements, financial statements, work sheets, work papers, drafts,
       graphs, maps, charts, tables, accounts, analytical records, consultants' reports,




                                                               k
       appraisals, bulletins, brochures, pamphlets, circulars, trade letters, press




                                                              er
       releases, notes, notices, marginal notations, notebooks, telephone bills or
       records, bill statements, records of obligation and expenditure, invoices, lists,




                                                          Cl
       journals, advertising, recommendations, files, printouts, compilations,
       tabulations, purchase orders, receipts, sell orders, confirmations, checks,
                                                         ct
       canceled checks, letters of credit, envelopes or folders or similar containers,
                                                    tri
       vouchers, analyses, studies, surveys, transcripts of hearings, transcripts of
       testimony, expense reports, microfilm, microfiche, articles, speeches, tape
                                                    is

       programs, data compilations from which information can be obtained
                                               .D


       (including matter used in data processing), and other printed, written,
       handwritten, typewritten, recorded, stenographic, computer-generated,
                                         Co




       computer-stored, or electronically stored matter, however and by whomever
       produced, prepared, reproduced, disseminated, or made.
                                       is




 [1.4] “The Incident” as used herein means the car wreck between JIMMY LEE
                                 av




       CLAYPOOL and REYES CAMACHO-BOTELLO occurring on October 16,
       2015 in Travis County, Texas.
                            Tr




 [1.5] "Identify" or "Identification":
                      y
                   op




         (1)      When used in reference to a person, "identify" or "identification" means
                  to state his or her full name, present or last known residence address,
          lc




                  present or last known business address and telephone number.
        ia




         (2)      When used in reference to a public or private corporation, governmental
     fic




                  entity, partnership or association, "identify" or "identification" means to
                  state its full name, present or last known business address or operating
  of




                  address, the name of its chief executive officer and telephone number.
Un




         (3)      When used in reference to a document, "identify" or "identification" shall
                  include statement of the following:

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 3 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 13 of 24




                  (a)      The title, heading, or caption, if any, of such document;




                                                                                          e
                                                                                       ic
                  (b)      The identifying number(s), letter(s), or combination thereof, if




                                                                                 Pr
                           any; and the significance or meaning of such number(s), letter(s),
                           or combination thereof, if necessary to an understanding of the




                                                                             L.
                           document and evaluation of any claim of protection from
                           discovery;




                                                                           a
                                                                        lv
                  (c)      The date appearing on such document; if no date appears thereon,
                           the answer shall so state and shall give the date or approximate




                                                                    Ve
                           date on which such document was prepared;




                                                                 k
                  (d)      The number of pages and the general nature or description of such




                                                              er
                           document (i.e., whether it is a letter, memorandum, minutes of a
                           meeting, etc.), with sufficient particularity so as to enable such




                                                          Cl
                           document to be precisely identified;

                  (e)                                    ct
                           The name and capacity of the person who signed such document;
                                                    tri
                           if it was not signed, the answer shall so state and shall give the
                           name of the person or persons who prepared it;
                                                    is
                                               .D


                  (f)      The name and capacity of the person to whom such document was
                           addressed and the name and capacity of such person, other than
                                         Co




                           such addressee, to whom such document, or a copy thereof, was
                           sent; and
                                       is




                  (g)      The physical location of the document and the name of its
                                 av




                           custodian or custodians.
                            Tr




         (4)      When used in reference to a “Social Media” website, "identify" or
                  "identification" shall include stating the following:
                      y
                   op




                  (a)      The name of the “Social Media” website;
          lc




                  (b)      Your account name on the identified “Social Media” website;
        ia




                  (c)      The date and time you placed anything responsive on the
     fic




                           “Social Media” website;
  of




                  (d)      If the responsive material was in writing, a verbatim statement
                           of what was placed on the “Social Media” website;
Un




                  (e)      If the responsive material is a photograph, a description of the

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 4 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 14 of 24




                           photograph, the date the photo was taken, the date the photo was
                           place on the “Social Media” website and the name, address and




                                                                                        e
                           phone number of all people depicted in the photograph;




                                                                                     ic
                                                                                 Pr
                  (f)      If there are any comments, likes, or other types of responses to
                           your postings on a “Social Media” website, a verbatim recitation




                                                                             L.
                           of the comment(s) and the name, address and phone number of
                           all people commenting, liking or responding to your posting;




                                                                           a
                                                                        lv
                  (g)      In lieu of the details required in answering (a) through (f) above,
                           you can simply provide the name of your social media account,




                                                                   Ve
                           your username and password (and any other information
                           necessary to access the account) in your answer so that your




                                                                 k
                           account on the identified “Social Media” website may be accessed




                                                              er
                           and reviewed by the party and attorney propounding these
                           discovery requests.




                                                          Cl
 [1.6] "Social Media", when used, refers to accounts, statuses, statements, blogs,
                                                         ct
       tweets, updates, postings, pictures, check-ins, and listings on any of the
                                                    tri
       following internet based social media sites to include, without limitation:
       Facebook, Twitter, LinkedIn, You Tube, Flickr, Instagram, Tumblr,
                                                    is

       CaringBridge, Path, Vine-Video, Snapchat, Talkwalker and/or MySpace.
                                               .D



                        FIRST SET OF INTERROGATORIES TO
                                         Co




                    DEFENDANT STEADFAST INSURANCE COMPANY

 INTERROGATORY NO. 1: Identify (name, address, telephone number, driver's
                                       is




 license number, employer, job title, and job description) of all persons who prepared
                                 av




 or in any way assisted in preparing the answers to these interrogatories and
 Plaintiff’s requests for production.
                            Tr




 ANSWER:
                      y
                   op




 INTERROGATORY NO. 2: Please detail the evaluation process of each of the
 Plaintiff’s claims, including the name(s), address (es), telephone number(s), employer,
          lc




 job title, and job description of each and every single person that has any dealing with
 the Plaintiff’s claims in this case during the evaluation process.
        ia
     fic




 ANSWER:
  of




 INTERROGATORY NO. 3: Is a computer program utilized to evaluate Plaintiff’s
 claims? If so, please state the name of the program used, the specific data utilized by
Un




 the program in evaluating the Plaintiffs claims, all fields of data the program deems
 relevant in evaluating injury claims, the identity of all persons that input data into

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 5 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 15 of 24




 said program for analysis of Plaintiff’s claims, the means by which the results of the
 program’s analysis are presented to the program user and claims adjuster(s), the




                                                                                   e
 identity of all persons receiving such results, and the methods by which results of the




                                                                                ic
 program’s analysis are distributed to various end users of this information.




                                                                            Pr
 ANSWER:




                                                                        L.
 INTERROGATORY NO. 4: Please provide a listing of all manuals, instructions,




                                                                      a
 directions, and materials providing guidance as to the use of any and all computer




                                                                   lv
 programs utilized by Defendant in evaluating injury claims.




                                                               Ve
 ANSWER:




                                                              k
 INTERROGATORY NO. 5: Please fully explain any and all bases you contend




                                                              er
 support your contention that policy limits should not be tendered in payment of
 Plaintiff’s claims.




                                                          Cl
 ANSWER:
                                                         ct
                                                    tri
 INTERROGATORY NO. 6: Please identify the agent or employee of Defendant with
 the most knowledge of the analysis and valuation of Plaintiff’s claims in this case.
                                                    is
                                               .D


 ANSWER:
                                         Co




 INTERROGATORY NO. 7: Please state in full detail each and every contention or
 denial of liability on Plaintiff’s claims made the basis of this suit. Include in your
 answer:
                                       is
                                 av




         (a)      all facts known to you which you contend support or corroborate each
                  such denial;
                            Tr




         (b)      the name, business and residence address, and telephone number of
                      y




                  each person known to you who claims to have any knowledge relating to
                   op




                  each such denial of Plaintiff’s claims; and
          lc




         (c)      the name, business and residence address, and telephone number of the
                  present custodian of any writings in support of each such denial.
        ia
     fic




 ANSWER:
  of




 INTERROGATORY NO. 8: Do you contend that Plaintiff was not a “covered person”
 under the Insurance Policy by STEADFAST INSURANCE COMPANY at the date
Un




 and time of the incident made the basis of this lawsuit? If so, please explain the basis
 for your contention.

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 6 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 16 of 24




 ANSWER:




                                                                                    e
                                                                                 ic
 INTERROGATORY NO. 9: Do you contend that the 2012 Blue Toyota Camry being




                                                                             Pr
 driven by Jimmy Lee Claypool at that place and time of the incident made the basis
 of this lawsuit was not a “covered vehicle” under Insurance Policy issued by




                                                                         L.
 STEADFAST INSURANCE COMPANY at the date and time of the incident made
 the basis of this lawsuit? If so, please explain the basis for your contention.




                                                                      a
                                                                   lv
 ANSWER:




                                                               Ve
 INTERROGATORY NO. 10: Do you agree that Jimmy Lee Claypool was covered by
 the Underinsured Motorist Coverage under the Insurance Policy issued by




                                                              k
 STEADFAST INSURANCE COMPANY at the date and time of the incident made




                                                              er
 the basis of this lawsuit? If not, please explain the basis for your belief that Jimmy
 Lee Claypool was not provided UIM coverage under such policy.




                                                          Cl
 ANSWER:
                                                         ct
                                                    tri
 INTERROGATORY NO. 11: Do you agree that the negligence of Reyes- Camacho-
 Botello was the primary cause of the car crash on the date and time of the incident
                                                    is

 made the basis of this lawsuit? If not, please explain the basis for your belief that the
                                               .D


 car crash on October 16, 2015 occurring between vehicle driven by Jimmy Lee
 Claypool and Reyes Camacho-Botello was caused by something other than the
                                         Co




 negligence of Reyes Camacho-Botello.

 ANSWER:
                                       is
                                 av




 INTERROGATORY NO. 12: Do you agree that the collective damages of Jimmy Lee
 Claypool as a result of the subject car wreck exceed $30,000? If not, please explain
                            Tr




 the basis for your belief that damages asserted by the Plaintiff in this lawsuit are less
 than $30,000.00.
                      y
                   op




 ANSWER:
          lc




 INTERROGATORY NO. 13: If Reyes Camacho-Botello has automobile liability
 insurance that only provides for the minimum coverage limits according to Texas law
        ia




 ($30,000 liability coverage), do you agree that Reyes Camacho-Botello was
     fic




 underinsured in regards to the injuries and damages claimed by Plaintiff in this
 lawsuit? If not, please explain the basis for your belief that Reyes Camacho-Botello
  of




 would not be underinsured in regards to the damages alleged in this lawsuit.
Un




 ANSWER:


 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 7 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 17 of 24




 INTERROGATORY NO. 14: Please state the date upon which STEADFAST
 INSURANCE COMPANY anticipated litigation in regards to the subject wreck and




                                                                             e
 identify and describe the things that caused it to anticipate litigation.




                                                                          ic
                                                                          Pr
 ANSWER:




                                                                     L.
 INTERROGATORY NO. 15: Please identify and describe by amount, date paid, and
 payee of the check all payments made under the Personal Injury Protection and/or




                                                                      a
 Medical Payments coverage portion of the Insurance Policy issued by STEADFAST




                                                                   lv
 INSURANCE COMPANY that was in effect on October 16, 2015 that have been paid
 because of the events made the basis of this lawsuit.




                                                               Ve
 ANSWER:




                                                              k
                                                              er
                                                          Cl
                                                         ct
                                                    tri
                                                    is
                                               .D
                                         Co
                                       is
                                 av
                            Tr
                      y
                   op
          lc
        ia
     fic
  of
Un




 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 8 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 18 of 24




    PLAINTIFFS’ REQUEST FOR PRODUCTION TO DEFENDANT STEADFAST
                        INSURANCE COMPANY




                                                                                  e
                                                                               ic
                                                                           Pr
         Plaintiff serves the following Requests for Production pursuant to Tex. R. Civ.




                                                                        L.
 P. 196 upon Defendant. Plaintiff requests that Defendant produce for inspection




                                                                      a
 and/or copying the documents or tangible things described below. All of said




                                                                   lv
                                                               Ve
 documents and tangible things are to be produced according to the definitions,

 conditions, and instructions set forth below. Responses to these requests are due




                                                              k
                                                              er
 within fifty (50) days of the date Defendant is served with these Requests.




                                                          Cl
 Definitions for Plaintiffs’ Requests for Production:

                                                         ct
        As used in these Requests for Production, the words and terms set forth below
                                                    tri
 shall mean:
                                                    is

 [1.1] "Plaintiff", when used, refers to JIMMY LEE CLAYPOOL.
                                               .D



 [1.2] "You," "Your," "Yourself” or "Defendant," as used herein, mean: STEADFAST
                                         Co




       INSURANCE COMPANY, his attorneys, insurers, employees, agents and
       representatives.
                                       is




 [1.3] "Document", "documents", and "documentation" shall be used in their broadest
                                 av




       sense and shall mean and include all written, printed, typed, recorded, or
       graphic matter of every kind and description, both originals and copies, and all
                            Tr




       attachments and appendices thereto. Without limiting the foregoing, the terms
       "document" and "documents" shall include all log books, agreements, contracts,
                      y




       communications, correspondence, letters, telegrams, facsimile transmissions,
                   op




       telexes, messages, memoranda, records, reports, books, summaries, or other
       records of personal conversations, minutes, or summaries, or other records of
          lc




       meetings and conferences, summaries or other records of negotiations, other
        ia




       summaries, diaries, diary entries, calendars, appointment books, time records,
       instructions, work assignments, visitor records, forecasts, statistical data,
     fic




       statistical statements, financial statements, work sheets, work papers, drafts,
       graphs, maps, charts, tables, accounts, analytical records, consultants' reports,
  of




       appraisals, bulletins, brochures, pamphlets, circulars, trade letters, press
Un




       releases, notes, notices, marginal notations, notebooks, telephone bills or
       records, bill statements, records of obligation and expenditure, invoices, lists,

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 9 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 19 of 24




         journals, advertising, recommendations, files, printouts, compilations,
         tabulations, purchase orders, receipts, sell orders, confirmations, checks,




                                                                                  e
         canceled checks, letters of credit, envelopes or folders or similar containers,




                                                                               ic
         vouchers, analyses, studies, surveys, transcripts of hearings, transcripts of




                                                                           Pr
         testimony, expense reports, microfilm, microfiche, articles, speeches, tape
         programs, data compilations from which information can be obtained




                                                                        L.
         (including matter used in data processing), and other printed, written,
         handwritten, typewritten, recorded, stenographic, computer-generated,




                                                                      a
         computer-stored, or electronically stored matter, however and by whomever




                                                                   lv
         produced, prepared, reproduced, disseminated, or made.




                                                               Ve
 [1.4] “The Crash” as used herein means the automobile crash made the basis of this
       lawsuit as more particularly described in the petitions on file in this matter.




                                                              k
                                                              er
 Instructions for Plaintiffs’ Requests for Production:




                                                          Cl
 [2.1] Data compilations, information recorded or microfilmed, microfiche, or tapes,
       discs, or other electronically recorded or stored materials or information must
                                                         ct
       be produced in a form which permits the undersigned attorney to examine the
                                                    tri
       same without aid or special equipment.
                                                    is

 [2.2] Documents and other tangible things produced in response to these requests
                                               .D


       should be clearly marked or labeled to correspond with each request numbered
       below.
                                         Co




 [2.3.] If any request set forth below "overlaps" another Request, so as to call for the
        same documents or tangible things, it shall be sufficient response to state
                                       is




        under the "overlapping request" that the items have been produced. In such
                                 av




        case, the request (where production was made) shall be specifically identified.
        Thus, where a document or tangible thing has been produced under a request,
                            Tr




        identical copies of the same document or thing need not be produced again
        unless it contains different markings, additions, or deletions or its content
                      y




        form, or makeup, is distinguishable in any manner.
                   op




 [2.4] In order to assure that each item or thing requested is described with
          lc




       reasonable particularity, clarifying information is included under certain
       requests herein below set forth. In such case, the additional information either
        ia




       summarizes the central gist of the request or more specifically describes the
     fic




       document or things sought.
  of




 Place and Date for Production
Un




 [3.1] Place: The documents and tangible things requested are to be produced at the
       DC Law, PLLC, 1012 W. Anderson Ln., Austin, TX 78757 during regular

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 10 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 20 of 24




         business hours, within fifty (50) days after receipt of this request. If the
         documents and tangible things subject to this request are so voluminous and




                                                                                      e
         unwieldy so as to make physical delivery to Plaintiff’s attorney's office




                                                                                   ic
         impractical or unduly burdensome, Plaintiff is willing to entertain discussions




                                                                               Pr
         regarding an alternative place for production.




                                                                           L.
 Requests for Production:




                                                                        a
 You are requested to produce the following documents and tangible things which are




                                                                     lv
 in your actual or constructive possession, custody, or control:




                                                                 Ve
 1.      All recordings, record transcripts, and written statements made by the
         Plaintiff in the possession, constructive possession, custody or control of the




                                                              k
         Defendant, Defendant’s attorney, or anyone acting on Defendant’s behalf.




                                                              er
 2.      All oral statements made by the Plaintiff which were either recorded or taped




                                                          Cl
         on an electronic device or recorder which are in the possession, constructive
         possession, custody or control of the Defendant, Defendant’s attorney, or
         anyone acting on Defendant’s behalf.            ct
                                                    tri
 3.      All written statements made by any participants and/or witnesses to the
                                                    is

         transactions and occurrences which form the basis for this suit that are in the
                                               .D


         possession, constructive possession, custody or control of the Defendant,
         Defendant's attorney, or anyone acting on Defendant's behalf.
                                         Co




 4.      All oral, taped, or recorded statements made by any participants and/or
         witnesses to the transactions and occurrences which form the basis of
                                       is




         Plaintiff’s lawsuit which are in the possession, constructive possession, custody
                                 av




         or control of the Defendant, Defendant’s attorney, or anyone acting on
         Defendant’s behalf.
                            Tr




 5.      A full and complete copy of the policy or policies of insurance providing
                      y




         coverage to the Plaintiff for the wreck made the subject of this lawsuit.
                   op




 6.      All written reports of document review, inspection, tests, writings, drawings,
           lc




         graphs, charts, recordings or opinions of any expert who has been used for
         consultation and whose work product forms a basis either in whole or in part
         ia




         of the opinions of an expert who is to be called as a witness. (If the discoverable
      fic




         factual materials has not been received or reduced to a tangible form, request
         is hereby made that the Defendant advise the Plaintiff accordingly and reduce
  of




         such material to a tangible form).
Un




 7.      All documents received by you through the use of any type of authorization
         provided to you in this litigation by Plaintiff and/or any other Defendant.

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 11 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 21 of 24




 8.      Copies of all records you have obtained in this lawsuit by way of use a subpoena




                                                                                    e
         and/or through depositions by written questions and/or through a request for




                                                                                 ic
         production to a third party.




                                                                             Pr
 9.      Copies of all documents you have exchanged with any other Defendant to this




                                                                         L.
         lawsuit that were not previously provided to Plaintiff’s counsel in this lawsuit.




                                                                      a
 10.     The photographs taken in connection with Plaintiff’s cause of action, claims or




                                                                   lv
         contentions set out in this lawsuit in your possession, constructive possession,
         custody or control.




                                                               Ve
 11.     The photographs taken of the scene of the crash or the surrounding area of the




                                                              k
         scene of the crash in your possession, constructive possession, custody or




                                                              er
         control.




                                                          Cl
 12.     The photographs taken of any Plaintiff that are in your possession,
         constructive possession, custody or control.
                                                         ct
                                                    tri
 13.     The motion pictures, movies, or films of any kind taken of any Plaintiff that
         are in your possession, constructive possession, custody or control.
                                                    is
                                               .D


 14.     The motion pictures, movies, or films of any kind concerning the scene,
         vehicles, products or the events and happenings made the basis of the lawsuit
                                         Co




         taken before, during or after the accident in question which are in your
         possession, constructive possession, custody or control.
                                       is




 15.     A copy of the documents that have been filed with any state, county, city,
                                 av




         federal or governmental agency, institution or department containing
         information about Plaintiff which is in your possession, constructive
                            Tr




         possession, custody or control to include the peace officer’s crash report.
                      y




 16.     Copies of estimates, invoices, and/or any other written documentation that
                   op




         were prepared as a result of the damage to any vehicle involved in the crash.
            lc




 17.     The documents that reflect you and/or your insurance paying for any of the
         property damage of the vehicles involved in the crash.
          ia
       fic




 18.     The written communications, including letters and memorandums, between
         agents, employees and/or representatives of Defendant prepared before the
  of




         date this lawsuit was filed that refer to the crash.
Un




 19.     The documents in the possession, constructive possession, custody or control of
         Defendants that were acquired in this lawsuit by subpoena and/or depositions

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 12 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 22 of 24




         upon written questions and that pertain to any or all Plaintiff.




                                                                                   e
 20.     All reservation of rights letters issued by or on behalf of an insurance company




                                                                                ic
         pertaining to insurance coverage for the crash or this lawsuit.




                                                                            Pr
 21.     A curriculum vitae or resume, written report, bibliography, fee agreement and




                                                                        L.
         list of cases each expert has testified in over the past ten years, whether live
         or by deposition, for each consulting expert in this matter.




                                                                      a
                                                                   lv
 22.     Any and all non-privileged investigation documentation, reports and/or
         memoranda made by or submitted to Defendant, as a result of the claims




                                                               Ve
         asserted by Plaintiff which have been made the basis of Plaintiff’ lawsuit
         (whether written, electronic, or otherwise). If you contend such documents are




                                                              k
         privileged, Plaintiff request a privilege log be prepared which details all such




                                                              er
         documents so Plaintiff may determine whether privilege applies and seek a
         judicial determination of privilege.




                                                          Cl
 23.     Copies of any and all relevant documents, reports, and/or memorandum in
                                                         ct
         Defendant's possession which have resulted from the transactions and
                                                    tri
         occurrences made the basis of Plaintiff’ lawsuit. If you contend such documents
         are privileged, Plaintiff request a privilege log be prepared which details all
                                                    is

         such documents so Plaintiff may determine whether privilege applies and seek
                                               .D


         a judicial determination of privilege.
                                         Co




 24.     Copies of all contracts and agreements between Defendant and Plaintiff.

 25.     Copies of all correspondence and written communications by and between
                                       is




         Defendant and/or any employee, agent, or independent contractor of Defendant
                                 av




         and Plaintiff.
                            Tr




 26.     Copies of any and all manuals, instructions (whether written, electronic, or
         otherwise), and documents providing guidance for all computer program(s)
                      y




         utilized by Defendant to evaluate Plaintiff’s injury claims. If you contend such
                   op




         documents are privileged, Plaintiff requests a privilege log be prepared which
         details all such documents so Plaintiff may determine whether privilege
            lc




         applies and seek a judicial determination of privilege.
          ia




 27.     Copies of any and all communications (whether written, electronic, or
       fic




         otherwise) by and between Defendant and any person, company, or entity
         Defendant has had evaluate the medical records of Plaintiff stemming from
  of




         the claims asserted by Plaintiff in this cause. This request encompasses all
         communications, whether via letter, memo, facsimile, email, or any other
Un




         communication of any kind. If you contend such documents are privileged,
         Plaintiff requests a privilege log be prepared which details all such documents

 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 13 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 23 of 24




         so Plaintiff may determine whether privilege applies and seek a judicial
         determination of privilege.




                                                                                    e
                                                                                 ic
 28.     A full and complete copy of Plaintiff’s claim files with Defendant. If you




                                                                             Pr
         contend such documents are privileged, Plaintiff requests a privilege log be
         prepared which details all such documents so Plaintiff may determine whether




                                                                         L.
         privilege applies and seek a judicial determination of privilege.




                                                                      a
 29.     Copies of the results of any and all computer analysis (whether written,




                                                                   lv
         electronic, or otherwise) of Plaintiff’s claims in this cause, as well as all
         documents and communications (whether written, electronic, or otherwise)




                                                               Ve
         disseminated by and/or between agents and/or employees of Defendant
         regarding such results. If you contend such documents are privileged, Plaintiff




                                                              k
         request a privilege log be prepared which details all such documents so




                                                              er
         Plaintiff may determine whether privilege applies and seek a judicial
         determination of privilege.




                                                          Cl
 30.     Copies of all documents that Defendant contends support denial of Plaintiff’s
                                                         ct
         claims and/or tender of less than policy limits for Plaintiff’s claims.
                                                    tri
 31.     Any and all documents described or utilized in responding to Plaintiff’s
                                                    is

         Interrogatories and Request for Disclosure to Defendant. If you contend such
                                               .D


         documents are privileged, Plaintiff request a privilege log be prepared which
         details all such documents so Plaintiff may determine whether privilege
                                         Co




         applies and seek a judicial determination of privilege.

 32.     Any and all documents you contend support any denial or contention on the
                                       is




         part of Defendant that the accident forming the basis for these claims was not
                                 av




         the cause of the injuries and damages complained of by Plaintiff and/or that
         there were other contributory causes for such injuries and damages.
                            Tr




 33.     Pursuant to Tex. R. Civ. P. 203.3(c), request is hereby made for you to produce
                      y




         and/or make available for inspection and copying all completed Depositions
                   op




         Upon Written Questions that you have in your possession that related to this
         lawsuit.
            lc




 34.     Any and all non-privileged investigation documentation, reports and/or
          ia




         memoranda made by or submitted to Defendant, as a result of the claims
       fic




         asserted by Plaintiffs which have been made the basis of Plaintiffs’ lawsuit
         (whether written, electronic, or otherwise). If you contend such documents are
  of




         privileged, Plaintiffs request a privilege log be prepared which details all such
         documents so Plaintiffs may determine whether privilege applies and seek a
Un




         judicial determination of privilege.


 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 14 of 15
           Case 1:19-cv-00867-RP Document 1-1 Filed 09/04/19 Page 24 of 24




 35.     Copies of any and all relevant documents, reports, and/or memorandum in
         Defendant's possession which have resulted from the transactions and




                                                                                 e
         occurrences made the basis of Plaintiffs’ lawsuit. If you contend such




                                                                              ic
         documents are privileged, Plaintiffs request a privilege log be prepared which




                                                                           Pr
         details all such documents so Plaintiffs may determine whether privilege
         applies and seek a judicial determination of privilege.




                                                                       L.
 36.     With respect to each and every item described in any of the preceding Requests




                                                                      a
         for Production which is not in the physical possession or custody of the




                                                                   lv
         Defendant, but which is in the Defendant’s control, Plaintiff hereby requests
         that Defendant execute authorization(s) to allow Plaintiff to obtain and




                                                               Ve
         examine such items.




                                                              k
                                                              er
                                                          Cl
                                                         ct
                                                    tri
                                                    is
                                               .D
                                         Co
                                       is
                                 av
                            Tr
                      y
                   op
            lc
          ia
       fic
  of
Un




 Claypool v. Steadfast Insurance Co.
 Plaintiffs’ First set of ROGS & RFP to Defendant
 Page 15 of 15
